ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1958-09-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON DECEMBER 23rd, 1906
(HONDURAS v. NICARAGUA)

ORDER OF SEPTEMBER 3rd, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

ORDONNANCE DU 3 SEPTEMBRE 1958
This Order should be cited as follows:

“Case concerning the Arbitral Award made by the King of
Spain on December 23rd, 1906, Order of September 3rd, 1958:
I.C.J. Reports 1958, p. 43.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, Ordonnance du 3 septembre 1958 :
C. I. J. Recueil 1958, p. 43.»

 

Sales number 19 4
N° de vente:

 

 

 
43

INTERNATIONAL COURT OF JUSTICE
8
September 3rd
General List :
No. 39

YEAR 1958

September 3rd, 1958

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON DECEMBER 23rd, 1906
(HONDURAS v. NICARAGUA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas by a letter dated July rst, 1958, the Minister of Honduras
in the Netherlands transmitted to the Registry an Application of the
Government of the Republic of Honduras of the same date institut-
ing proceedings before the Court against the Republic of Nicaragua
in the matter of the Arbitral Award made by the King of Spain
on December 23rd, 1906;

Whereas the Application refers to the Washington Agreement of
July 21st, 1957, by virtue of which the dispute between Honduras
and Nicaragua concerning the Arbitral Award made on Decem-
ber 23rd, 1906; should be submitted to the Court;

4
44 ARBITRAL AWARD OF 23 XII 1906 (ORDER 3 IX 58)

Whereas by the said letter dated July 1st, 1958, the Minister of
Honduras in the Netherlands notified the appointment of the
Agents for the Government of Honduras;

Whereas the text of the Application and of the letter from the
Minister of Honduras in the Netherlands was communicated, on
July ist, 1958, to the Minister for Foreign Affairs of Nicaragua;

Whereas the Washington Agreement of July 21st, 1957, provides
that, within a period of two months following the notification that
the Court is to make with respect to the Application, the Govern-
ment of Nicaragua shall designate its Agent;

Whereas by a telegram dated August 30th, 1958, the Minister for
Foreign Affairs of Nicaragua notified the appointment of the Agent
for the Government of Nicaragua;

After ascertaining the views of the Parties,
Fixes as follows the time-limits for the filing of the Pleadings:

for the Memorial of the Government of the Republic of Honduras:
January 5th, 1959;

for the Counter-Memorial of the Government of the Republic of
Nicaragua: May 5th, 1959;

for the Reply of the Government of the Republic of Honduras:
August 3rd, 1959;

for the Rejoinder of the Government of the Republic of Nicaragua:
November 3rd, 1959.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this third day of September,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Republic of Honduras and
to the Government of the Republic of Nicaragua, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
First Secretary,
Acting Registrar.
